Sir, I should like first to express my sincere congratulations to you on your election to the presidency of the thirty-sixth session of the General Assembly. That election is a sign of the high regard in which your personal accomplishments are held and of your country's important role in strengthening international understanding and in cementing genuine cooperation among nations. I am confident that your contribution to the achievement of a positive outcome to the deliberations of this session will be enhanced by your personal qualities and wide experience.
93.	I wish also to express my thanks and appreciation for the efforts of your predecessor, Mr. von Wechmar, of the Federal Republic of Germany, which is bound to my own country, Jordan, by strong bonds of friendship, mutual respect and cooperation. His valuable contribution as President of the General Assembly at its thirty-fifth session helped significantly to foster the atmosphere of positive dialog which characterized the work of the session.
94.	It also gives me great pleasure to acknowledge the considerable efforts of the SecretaryGeneral aimed at lessening global tensions and increasing the chances for peace in all parts of the world.
95.	It is also my pleasure on this occasion to express our warm congratulations to Belize and Vanuatu on their accession to independence and to membership in the international family of nations, which associates them with the creation of a better international community in which peace and prosperity prevail.
96.	A close examination of the current world situation clearly reveals a divergence between the commonly shared hopes for a world ruled by peace and justice and the existing reality, where power rules and the politics of fait accompli dominate.
97.	There are countries which feel justified in adopting a policy based on the creation of spheres of influence and the use of power politics for solving problems-. That is due partly to the lack of moral content in their decision-making process. Absence of moral' commitment to seek security through peaceful means increases the dependence of those Powers on the enlargement of their arsenals of destructive weapons. The search for an unattainable absolute security makes those countries forget that absolute security for some means lack of security for others.
98.	The arms race, which involves vast world expenditures averaging $450 billion annually, very seriously increases tension. It forces many developing countries to allocate huge segments of their limited incomes for defense purposes at the expense of their economic and social development.
99.	Disarmament is basic and vital to world security and peace. We appreciate all the efforts and resolutions adopted and implemented in that field by the United Nations in past years. We all hope that at the second special session devoted to disarmament, to be held next year, the General Assembly will achieve substantial progress in that area. It would protect humanity from a grave danger and would safeguard developing countries against being drawn into conflicts and struggles for influence which threaten their very existence and survival.
100.	Here I am referring in particular to the dangers that threaten our Middle East region as a result of Israel's accumulation of a major arsenal of both conventional and nuclear weapons. Items 46 and 56 of the agenda of this session are concerned, respectively, with the establishment of a nuclear-weapon-free zone in the Middle East and the dangers stemming from Israeli nuclear armament.
101.	Consideration of those items in the Assembly is an indication that we have realized the dimensions of the danger threatening the Middle East because of nuclear armament by Israel aimed at imposing hegemony through aggression in the region. Israel has refused to sign the Treaty on the NonProliferation of Nuclear Weapons and has further refused to allow the specialized international organizations concerned to inspect its nuclear installations. We in the Middle East regard the United Nations and the Charter as the proper framework within which should fall any arrangement for making the Middle East a nuclear-weapon-free zone. Such a step should lead to the halting of the Israeli nuclear program, with its sinister objectives, saving the region from the horrors of the use of these destructive weapons.
102.	The second important issue for the present and the future of the contemporary world is the creation of a new and more just international economic order which would conform to the aspirations of a majority of the peoples of the world and which would contribute to raising their standard of living. It is clear that the problems facing international economic relations have reached such a critical stage, as Jordan pointed out to the Assembly in the previous session [25th meeting], that the very survival and continuation of the human race depend on their speedy solution.
103.	An objective view clearly reveals that poverty, ignorance and disease are rife in many communities, as well as drought that regularly threatens life in many nations in Asia and Africa. The dangers caused by this situation and its tragic human dimension have failed to move the political will of the rich nations adequately to confront these challenges.. They have also fallen far short of creating the basis for a new moral order based on justice, fair treatment and cooperation among nations.
,104. My country is conscious of the essential role the United Nations should play in evolving a major change in present international economic relations. We need to develop criteria to regulate international relations on an equitable basis for an acceptable pattern of world trade. It is unfair that developing countries have to import industrialized goods at ever rising prices, while they sell their raw materials at comparatively lower prices.
105.	The situation also calls for an immediate solution to the energy problem and the spiraling costs involved. The United Nations Conference on New and Renewable Sources of Energy, held last August at Nairobi, constituted the first concrete step towards dealing with this very important issue. It highlighted the need to provide sources of energy for projects in developing countries, thus reducing the financial burden on their economies.
106.	Furthermore, we need to use modern technology in order to provide for a comprehensive international food security program. This will help to eradicate hunger and overcome the problems involving low agricultural production and creeping desertification and will help land reclamation and water resource development.
107.	Within this framework any practical formula designed to set up cooperation between developed and developing countries has to take into consideration the importance of establishing a "technology bank" in order to transfer to the developing countries all aspects of technology from the industrialized world. Such a bank would also facilitate technical cooperation between the developing countries themselves.
108.	We also hope that a well-thought-out program within a structured framework to which all nations can subscribe will arise out of the International Meeting on Cooperation and Development to be held next month at Cancun, within the framework of the NorthSouth dialog.
109.	The third issue I should like to discuss, among the many important subjects submitted for discussion during this session, is the aspiration of many peoples for self- determination and for independence from foreign domination which impedes their legitimate hopes for a better future. In line with our Arab and Islamic heritage and our belief in the absolute right of peoples to liberty and independence, Jordan supports the struggle of the people of South Africa. We call upon the international community to exert further pressure upon those who aid and abet the racist South African regime. The apartheid policy of South Africa must end, as should its aggression against neighboring countries. South Africa must end its occupAtion of Namibia and abide by United Nations resolutions, specifically, Security Council resolution 435 (1978). The international community should put an end to the aggressive South AfricanIsraeli cooperation in the political, economic, military and cultural fields. As a result of nuclear cooperation, these ties pose a direct threat to the peoples of Africa and the Arab world, as well as to international peace and security.
110.	It is in the context of self-determination that Jordan views the situation in Afghanistan, Eritrea and Namibia and calls for the implementation of Security Council resolutions which demand noninterference in the internal affairs of nations and affirm the right of all peoples to self- determination in full freedom. Jordan also calls for a peaceful solution to the Cyprus problem, particularly through the efforts of the United Nations to ensure its unity, independence and nonalignment.
111.	I mentioned earlier some of the general issues which face the world of today and which will threaten the future of mankind unless they are addressed adequately and with genuine concern by the international community. Another important and grave, issue, in addition to those J have mentioned, is .the Middle East problem, at the base of which is the tragedy of the Palestinian people and their land.
112.	I do not wish to go into the details of that issue, which is 33 years old. His Majesty King Hussein of the Hashemite Kingdom of Jordan, in his two speeches to the General Assembly in 1967,3 immediately after Israel treacherously occupied the West Bank, the Gaza Strip, Sinai and the Golan Heights, and again in 1979 adequately dealt with the various aspects of this problem, its evolution and its implications. Therefore I will not bore delegations with repetition. In his 1967 speech, His Majesty was the first to underline that real peace can be built only on justice, if it is to lead to the achievement of the desired objective. He concluded his second speech as follows:
"If I have spoken at length about the problems of our region, it is because they are fateful problems affecting the life and future of my nation and touch in a very direct manner on the peace of the world."
The Palestinian problem has become the concern of the world at large and has commanded the attention and efforts of the United Nations as has no other problem.
113.	Israel occupied the greater part of the land of Palestine in 1948, dispersed its people and suppressed its character and political identity. After its aggression of 5 June 1967, Israel occupied, as it still does, all the land of Palestine as well as a part of other Arab lands. A quick glance at the map of the area shows the difference between what the United Nations accepted in 1947 as the territory of Israel in General Assembly resolution 181 (II) and what that territory is today. It goes without saying that Israel has violated the Charter of the United Nations and the resolutions of the Organization, which accepted Israel as a member on condition that it implement resolutions 181 (II) of 1947 and 194 (III) of 1948. Israel did not consider it enough to drive the Palestinians out of their own land as refugees and displaced persons or to persecute them under its occupation, but has sought deliberately to change the identity of the Arab and Palestinian land which it occupied as a result of the aggression of 1967. Israel is intensifying its settlement efforts and has filled its new settlements with settlers from elsewhere; it has confiscated Arab public and private property as well as water and other natural resources and placed them at the disposal of those new settlers. Israel has challenged international law by its unswerving political decision to Judaize and annex Arab Jerusalem. It continues, through the actions and public statements of its leaders, to pursue total annexation of occupied Palestinian lands on the basis of unjustifiable ancient mythical claims.
114.	The Arab people living under occupation, who resist the Zionist plans for annexation with great heroism, are subjected to severe punishment comparable to the worst used throughout human history. Under Israeli military occupation the Palestinians have suffered mass punishment, the demolition of their houses and the exile or physical liquidation of their leaders. Israel has even forbidden the municipalities and village councils to receive aid and support in order to develop their localities and offer basic services to the population. As a result of this measure, which has halted the activities of public services and administration, the population has been left without the necessary resources by either the occupation authorities or their fellow Arabs. The occupation authorities are linking the economy of the occupied Arab territories to that of Israel, thus forcing the Palestinians to leave their land so that Israel may accommodate new settlers on it and consequently annex the occupied Arab territories to the Zionist entity.
115.	Israel would not be able to continue in its aggressive and expansionist policy or to challenge international law without the total political, economic and military support it receives from certain countries, in particular the United States of America. United States support for Israel has enabled it to continue to occupy Arab lands, challenge the will of the international community, violate the resolutions of the United Nations and cause instability and insecurity in the region.
116.	United States support for Israel is based on the claim that the United States is committed to ensuring the security of Israel, a claim about which the United States has so far failed to be totally precise. Is the United States committed to the Israel of the 1947 Partition Plan, or the Israel of the armistice of 1948 or the Israel of 1967? The United States support for Israel on such an ambiguous basis and Israel's alteration of the basic features of Arab lands are understood by the Arabs to mean that the United States is committed to an expansionist Israel at Arab expense.
117.	The continuous supply of advanced weaponry to Israel on the false Western assumption that it will provide security for Israel is proving to be largely counterproductive. It is the Israeli arsenal, including nuclear capability, that constitutes a direct threat to stability and peace in the region and in the world at large. The recent agreement between Israel and the United States involving strategic cooperation and complementary arrangements has increased the dangers of polarization. It also adds to the doubts and fears of the Arab nation and increases the existing dangers. This continuing and total support for Israel has encouraged it to expand its sphere of aggression in the area. To it can be attributed what Israel has achieved in a short span of time.
118.	First, the Zionist entity has annexed Arab Jerusalem despite international objections and condemnation and despite the reverence in which all peoples and religions, whether Christian, Moslem or Jewish, hold the Holy City.
119.	Secondly, it has initiated the MediterraneanDead Sea canal project. This signifies continued Israeli expansion without any consideration for the sovereignty, of the Hashemite Kingdom of Jordan or the harm it will cause the latter's economic and social programs. It also prejudices Palestinian rights in the West Bank and the Gaza Strip. This project, which Israel intends to execute, is a direct threat to the security and peace of the area, the more so since it not only invites new settlers but envisages the construction of nuclear plants along the new canal, thus augmenting Israel's existing nuclear capacity. The resolution adopted by the United Nations Conference on New and Renewable Sources of Energy held at Nairobi last August firmly condemns Israel's action and opposes its aggressive plans. It is our hope that that first step will be followed by further action by the General Assembly in order to consolidate efforts in opposition to that aggressive project.
120.	Thirdly, Israel continues to interfere in Lebanon, thus intensifying the suffering of our sister country. The continuous Israeli efforts are aimed at dismembering Lebanon and at occupying the south of the country, with its water resources. We all vividly remember the victims of the savage Israeli air strikes against residential areas and Palestinian refugee camps in Beirut and southern Lebanon last July.
121.	Fourthly, Israel committed an unprecedented violation of international law by attacking Iraq's nuclear installation last June, after Iraq had announced the peaceful purpose and use of its nuclear installation, which was regularly open for inspection by IAEA. The peaceful purpose of the installation was reemphasized by the Director General of IAEA in his report to the Security Council last June.6 Furthermore, while Iraq is a signatory to the Treaty on the NonProliferation of Nuclear Weapons, Israel refuses either to sign that Treaty or to allow inspection of its own nuclear facilities.
122.	In contrast to Israel's belligerence in attempting to control the Middle East, there is a sincere Jordanian and Arab desire for peace built on justice that will lead to stability for the Middle East region as a whole.
123.	Jordan, which has experienced the full dimensions of the tragedy of the Palestinians and their land and has suffered its consequences owing to unjust international practices, firmly supports, together with all other Arab countries, the international initiatives on the Palestinian and Middle East problems. Our cooperation with Mr. Gunnar Jarring was total and genuine, as was our participation in the Geneva Conference of 1973. Jordan also welcomed the joint Soviet-United States communique of 1 October 1977 and the Venice Declaration of June 1980 as positive steps in the right direction. In the same spirit we welcomed the Soviet call for an international conference to discuss these problems, with the participation on a basis of equality of all the parties concerned, including thePLO as the sole legitimate representative of the Palestinian people.
124.	Jordan's position springs from the consensus on national principles adopted by the Arab summit conferences in Baghdad, llinis and Amman, which emphasized the Arabs' demand for justice and peace in the framework of their commitment to the attainment of a just, comprehensive and lasting peace in the Middle East and for the implementation of the basic principles of the United Nations and the Security Council as enunciated in resolutions calling for the withdrawal of Israeli forces from all the Arab lands occupied in 1967, including Arab Jerusalem, and a guarantee of respect for the national rights of the Arab Palestinian people. Those rights include the right to self-determination and an independent State on Palestinian national soil and a guarantee of the security and Stability of all the States of the region.
125.	It is with this clear and positive outlook that we are ready to cooperate in any sincere initiative aimed at finding a just and comprehensive solution to the Palestinian and Middle East problem. We have rejected any attempts at achieving a unilateral peace through partial solutions that benefit only one side. Accordingly, we have clearly and consistently rejected the Camp David agreements, which ignore the core of the problem and the most elementary inalienable national rights of the Palestinian people and which take no account of the minimum basic requirements for a comprehensive and just solution. Furthermore, those agreements have strengthened Israel's intransigence and encouraged it to defy the resolutions adopted by the General Assembly and the Security Council, which should be binding upon all States.
126.	Another issue related to the security and stability of the region in which we live is the continuing war between Iran and Iraq. This armed conflict has caused great sadness in Jordan, as it involves a confrontation between two brother Islamic States. Jordan's position is based on the provisions of the Charter of the United Nations and its resolutions and on international law. Furthermore, it emanates from a national Arab commitment whereby Jordan stands by Iraq in its defense of its legitimate national rights over its lands and waterways and stands by Arab interests in the Gulf region. However, Jordan still hopes that the Islamic Republic of Iran will respond positively to Iraq's offer of peace, as well as to the efforts of other Islamic and international mediators and, in particular, that it will accept the role of the special envoy of the SecretaryGeneral and the nonaligned nations. These efforts, we hope, will resolve the conflict and bring peace while safeguarding the rights of each party. The principle of noninterference in the internal affairs of other countries must be respected within a policy of good-neighborly relations based on international law.
127.	We appreciate fully the positive resolutions adopted by the various international organizations, such as the group of Islamic States, the nonaligned movement and the OAU, as well as by peace-loving Member States either through their regional conferences or in the General Assembly. We consider the stands taken by these organizations and States as a principal source of the legitimacy of our rights, and the justice they invoke is a clear condemnation of Israel's policies, mentioned earlier, which,, place hurdles in the wayof peace.
128.	There is no doubt that the peace and security of the world depend largely on achieving peace and security in the Middle East. Should its present instability be allowed to continue, it will threaten the entire human race with destruction, in view of superPower polarization in seeking to control our vital region.
129.	If the human race is to maintain its claim of being civilized, then it is imperative that humanitarian principles be the cornerstone of this claim. An internationally recognized framework of comprehensive humanitarian principles should govern relations among peoples and nations in times of war and of peace. It should have a built in monitoring system and should become the basis for the solution of problems of refugees and displaced persons, poverty, illiteracy, terrorism and other issues that are detrimental to the progress of mankind.
130.	I should like to propose to the Assembly the promotion of a new international humanitarian order parallel to the efforts being made in the economic and other fields. Before dealing with economic and political problems, let man learn to be more human. I believe that just as the 1948 Universal Declaration of Human Rights has become the springboard for a number of international covenants and legal principles, this comprehensive international humanitarian order may offer a new impetus for a code of conduct in human and international relations of which we are so desperately in need. In this connection I quote from the Holy Koran:
"Oh thou man! Verily thou art ever toiling on towards
thy Lord painfully toiling but thou shalt meet
Him."
131.	Jordan is willing to cooperate with you, Mr. President, and with the General Assembly in crystallizing this idea and translating it into reality.
132
